10-343-ag
    Zheng v. Holder
                                                                                      BIA
                                                                              A099 938 919
                                                                              A099 938 920
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of New
    York, on the 11th day of April, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
             DENNY CHIN,
                   Circuit Judges.
    _________________________________________

    WAN ZHEN ZHENG, BIN CHEN,
             Petitioners,

                      v.                                      10-343-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONERS:               Richard Tarzia, Belle Mead, New Jersey.

    FOR RESPONDENT:                Tony West, Assistant Attorney General;
                                   Ernesto H. Molina, Jr., Assistant
                                   Director; Jeffery R. Leist, Attorney,
                                   Office of Immigration Litigation,
                                   United States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Petitioners Wan Zhen Zheng, and her husband, Bin Chen,

natives and citizens of China, seek review of a January 6,

2010, decision of the BIA denying their motion to reopen.       In

re Wan Zhen Zheng, Bin Chen, Nos. A099 938 919/920 (B.I.A.

Jan. 6, 2010).    We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.    See Kaur v. BIA, 413 F.3d 232, 233 (2d

Cir. 2005).   As an initial matter, in their brief to this

Court, petitioners waive any challenge to the BIA’s denial of

their motion to reopen insofar as it was based on their family

planning claim.    See Yueqing Zhang v. Gonzales, 426 F.3d 540,

541 n.1, 545 n.7 (2d Cir. 2005).    Accordingly, the only issue

before us is petitioners’ challenge to the BIA’s denial of

their motion to reopen to pursue an application for asylum and

withholding of removal based on Zheng’s Christian faith.

    The BIA did not abuse its discretion in denying reopening

based on petitioners’ failure to submit an application for


                                2
relief with their motion to reopen.   See 8 C.F.R.

§ 1003.2(c)(1) (“A motion to reopen proceedings for the

purpose of submitting an application for relief must be

accompanied by the appropriate application for relief.”).

    The BIA also did not abuse its discretion in denying

petitioners’ motion to reopen based upon their failure to

establish prima facie eligibility for relief based on Zheng’s

religion.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988).    In

this case, the BIA explicitly considered the relevant evidence

of country conditions and reasonably found that although

religious freedom was severely suppressed in certain regions

of China, such as Tibetan areas and the Xinjiang Uighur

Autonomous Region, membership in unregistered churches was

common throughout much of China with many groups allowed to

openly practice their religion without interference or harm.

Moreover, the BIA did not err in determining that an unsworn

letter from petitioners’ relative, claiming to have been

arrested and beaten for worshiping at an underground church in

Fujian Province, was insufficient to demonstrate their prima

facie eligibility for relief.   See Jian Hui Shao v. Mukasey,

546 F.3d 138, 159-61, 171 (2d Cir. 2008).

    For the foregoing reasons, the petition for review is


                                3
DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                               4